In Liimatta v. Calumet  Hecla Mining Co., 229 Mich. 41, the plaintiff therein, *Page 647 
by a previous accident, had lost the direct vision of his left eye, but, like plaintiff in the instant case, he had side vision left. Another accident took away his side vision, and this court held that the loss of the side vision was a loss of the eye for industrial purposes. An eye, or vision of an eye, useful for industrial purposes, can be lost but once.
Under the holding in the Liimatta Case, if plaintiff later on, and by another industrial accident, loses the remaining side vision of his eye, then he will be entitled, at such time, to an award for loss of the eye for industrial purposes, and the award, under my Brother's opinion, will not operate in bar because the loss will be of vision he retained and could use and later lose. If the eye in the Liimatta Case was not lost by reason of retention of side vision only, then plaintiff herein, by retention of side vision, has not lost his eye. If granted compensation now for loss of his eye and he later loses the remaining vision in an industrial accident and is awarded compensation for the loss of the eye, then we will have an instance of a man losing one eye twice. See, also, Hayes v.Motor Wheel Corp., 233 Mich. 538; Crane v. Ætna PortlandCement Co., 234 Mich. 110. *Page 648